Citation Nr: 0612363	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-10 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.
  
This matter was previously before the Board in December 2004, 
at which time it reopened the pending claim for service 
connection based upon receipt of new and material evidence, 
and then remanded the appeal for the completion of additional 
development.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
herein with a decision in this matter. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
establish that a currently diagnosed low back disorder is 
etiologically related to active service.

3.  The competent medical evidence of record does not reflect 
that a currently diagnosed low back disorder was caused or 
aggravated by the veteran's service-connected knee 
disabilities.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


2.  A low back disorder was not proximately due or the result 
of service-connected knee disabilities, nor did such service-
connected disability aggravate a low back disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2003 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
of the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of this letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence the veteran was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to his claim.  

To that end, with regard to element (4), the Board recognizes 
that the RO did not exactly request that the veteran provide 
any such additional documentation, but instead advised him 
that if he did not have any additional evidence to submit for 
his claim, then he should contact the RO so that it could 
expedite his appeal.  The record reflects that the veteran 
then visited the RO in June 2003 to find out the status of 
his appeal.  At that time, he also advised that he did not 
respond to the May 2003 VCAA letter because he had already 
told the RO in an April 2003 statement (also of record) that 
he did not have any additional evidence to provide for his 
claim.  He then emphasized that he wanted his claims file to 
proceed to the Board "as is."  In view of this information, 
as well as with consideration of the RO's other adjudicatory 
documentation of record, the Board finds that the veteran was 
well of his opportunity to provide any additional pertinent 
information or evidence in support of his claim, such that he 
suffered no prejudice by the RO not explicitly asking him for 
the same in its May 2003 VCAA letter.

The Board also recognizes that VCAA notice was only provided 
to the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as is 
typically required.  However, in a case involving the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the RO issued its VCAA letter to 
the veteran in May 2003.   Thereafter, he was afforded an 
opportunity to respond, and the RO subsequently reviewed the 
claim and issued a statement of the case in July 2003.  As 
well, supplemental statements of the case were provided to 
the veteran in January 2004 and November 2005.  Under these 
circumstances, the Board finds that the aforementioned 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim, but the RO did not 
provide him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorder on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, however, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a question that was not addressed 
by the agency of original jurisdiction, it must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, because the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned for such 
an award is accordingly rendered moot.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's service 
medical records are associated with the claims file, as are 
all pertinent and available VA and private medical records 
identified and/or provided by the veteran.  As well, the 
veteran was provided with several VA examinations in support 
of his claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

The Board is aware that in a February 2006 filing, the 
veteran's representative requested that the appeal again be 
remanded so that the veteran could undergo a new VA 
orthopedic examination, to be conducted by a medical doctor 
instead of a physician's assistant, and by a non-VA medical 
provider.  The veteran's representative implies that the 
physician's assistant who conducted the March 2005 VA 
examination is not qualified to render an appropriate opinion 
in this case, but the Board observes that by his own report 
and as documented in the VA medical records contained in the 
claims file, this practitioner has evaluated and/or treated 
the veteran for various disabilities for at least the last 
eight years, and so he is very familiar with the veteran's 
situation.  Moreover, he stated in his March 2005 report that 
he twice reviewed the entire three-volume claims file, 
including the service medical records, so that he would not 
miss any information of importance to the  case.  In 
addition, the Board observes that the examiner's extensive 
March 2005 report, as well as his October 2005 supplemental 
opinion, reflects his  knowledge and consideration of the 
pertinent medical information and evidence of record, and 
contains findings that are fully responsive to the inquiries 
made by the Board at the time of its December 2004 remand.  
Thus, the Board finds that this VA clinician was adequately 
qualified to conduct this examination, such that examination 
by a medical doctor is not necessary at this time.  As well, 
as to the representative's request that a new VA examination 
be conducted by a non-VA medical professional, the Board 
finds no demonstrated bias on the part of any VA examiner in 
this case such that would warrant a new examination by a non-
VA examiner.  Indeed, the Board notes that the March 2005 VA 
examiner's opinion regarding the veteran's left knee was, in 
fact, favorable to the veteran.  

At this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review. 

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  A determination as to 
whether these requirements are met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

As well, secondary service connection may be established 
under 38 C.F.R. § 3.310(a) for the aggravation of a 
nonservice-connected disorder by a service-connected 
disability, to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, and statements and 
argument provided by the veteran and his representative in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  For the reasons detailed below, however, the 
Board finds that it must deny the claim for service 
connection for a low back disorder.

The Board observes that the veteran's December 1973 reports 
of medical history and examination for his entry into active 
service included no complaints or findings of a low back 
disorder.  Thereafter, a May 1975 service medical record 
revealed that the veteran reported for treatment with 
complaints of a sore lumbar spine.  The physician noted that 
the veteran pulled a muscle after playing basketball, and 
that there was evidence of moderate muscle spasm on clinical 
evaluation.  The veteran was prescribed pain medication to 
take as needed, and was placed on a two-day physical profile 
of no heavy lifting or prolonged sitting.  Review of the 
remainder of the service medical records does not reflect 
that the veteran returned for any further treatment of this 
injury.  As well, his October 1975 report of medical history 
for service discharge included acknowledgement of a history 
of swollen or painful joints, but the veteran did not 
indicate whether he had any history of recurrent back pain.  
On the back of this form, the physician recorded only that 
the veteran had a history of recurrent knee problems.  
Meanwhile, the veteran's October 1975 report of medical 
examination contained no abnormal findings regarding the low 
back or spine, and in mid-November 1975, immediately prior to 
his actual discharge from service, the veteran signed a 
statement indicating that there had been no change in his 
medical condition since that examination.  

After the veteran's service discharge, the first noted 
medical evaluation for low back problems is recorded in 
December 1985 VA medical reports, at a time when the veteran 
reported for evaluation of his service-connected right knee 
disability.  No low back diagnosis, however, was entered at 
that time.  The veteran then mentioned low back pain in 
relation to service in a November 1994 statement he submitted 
to the RO, and thereafter, although a November 1997 X-ray 
report revealed no abnormalities except the likely presence 
of foreign bodies, a December 1997 VA treatment record 
included a diagnosis of lumbar spine degenerative joint 
disease (DJD, also known as arthritis).    

After the veteran claimed service connection for a low back 
disorder as secondary to his service-connected right knee 
disability in June 1998, he underwent a VA general medical 
examination with claims file review in September 1998.  That 
examiner, after record review and clinical evaluation, 
diagnosed chronic mechanical low back pain/strain, and 
reported that he could find no supporting evidence to relate 
the veteran's lumbar spine problem to his right knee 
disability.  The RO then denied the claim in a March 1999 
rating decision.

The veteran requested to reopen his claim for service 
connection for a low back disorder, including as secondary to 
his service-connected (now bilateral) knee disability.  (As 
noted earlier, the Board reopened the claim in its December 
2004 decision.)  In conjunction with this appeal, the veteran 
and his representative have identified an April 2000 report 
from a VA clinician as a medical nexus statement.  That 
entry, from an emergency room (ER) visit, states that the 
veteran is service-connected for back problems, and that he 
apparently had some type of injury in the service.  
Concurrent X-ray evaluation revealed a questionable old 
fracture of the lateral spinous process, at L1 on the left, 
without disc space narrowing, but a minimal amount of 
spurring.  The report then reflects a diagnosis of DJD.   

The record reflects that the veteran underwent a VA 
examination with claims file review in October 2000.  While 
the examination was focused upon knee disability, the 
examination report contains information pertinent to the 
pending appeal.  The examiner observed the veteran's in-
service treatment in May 1975, as well as the April 2000 X-
ray results, and in conclusion, commented that he saw no 
correlation between the current minor degenerative changes on 
X-ray and the in-service treatment for a pulled muscle.  

As well, since the filing of his request to reopen, the 
veteran has varyingly stated that his in-service 
participation in a mock prisoner-of-war (POW) training camp, 
an in-service automobile accident with rollover, and an in-
service fall from a cliff all resulted in painful and serious 
back injuries.  He has further reported that in general, 
however, he did not seek any in-service treatment for these 
injuries.  He did note that a few days after his automobile 
accident, he once sought treatment because of the pain, but 
there is no mention of this in his service medical records.  
Rather, as already stated, the only record of in-service 
treatment for the veteran's back was in relation to a pulled 
muscle sustained during a May 1975 basketball game.  
Moreover, there is no mention in these records as to 
treatment for any kind of medical problem resulting from 
participation in a POW training camp, involvement in a 
rollover automobile accident, or a fall from a high cliff.  

The Board remanded this matter in December 2004 so that the 
veteran could undergo a new VA orthopedic examination, which 
then took place in March 2005, and was performed by the same 
VA clinician who evaluated the veteran in October 2000.  The 
examiner had the opportunity to review the entire claims 
file, clinically evaluate the veteran, and consider his 
aforementioned reports of in-service back injury.  He also 
provided a supplemental opinion in the case in October 2005.  
The examiner reported that he reviewed the service medical 
records and the contents of the claims file twice, to ensure 
that he did not miss anything.  He observed that the veteran 
focused on his reported in-service rollover automobile 
accident and cliff fall as causes for his current low back 
problems, and also noted that the veteran was only treated 
once in service for a back problem (in May 1975).  After 
diagnosis of chronic mechanical low back pain without 
neurologic deficit, and in consideration of concurrent X-ray 
evaluation that showed mild osteophyte formation, the 
examiner indicated that while the veteran was repeatedly seen 
for left knee symptomatology such that his current left knee 
problems were likely etiologically related, he could not draw 
the same conclusion regarding his current low back disorder, 
given the overall lack of in-service treatment.  He stated 
that it was less likely than not that the current low back 
condition resulted from anything in service, and noted that 
while the veteran mentioned several apparently fairly 
traumatic in-service incidents, he also apparently did not 
seek medical attention, which was somewhat unusual.  In 
addition, the examiner concluded that the current low back 
disorder was not caused or aggravated by either service-
connected knee disability, as by the veteran's own report, he 
has had persistent back problems since leaving service, which 
would suggest that this problem did not come about as 
secondary to a knee problem, and the examiner further stated 
that he could find no evidence of record to reliably show 
that that was the case.  

With consideration of the entire record, the Board finds that 
the claim for service connection for a low back disorder 
cannot be awarded under any applicable theory of entitlement.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

First, there is no medical evidence of the manifestation of 
arthritis to a compensable degree within a year after service 
discharge, so presumption service connection is not 
available.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 
3.309.  

Second, direct service connection for a low back disorder is 
not available because the competent medical evidence as to a 
nexus to service preponderates against the claim.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Board has 
carefully considered the three medical opinions of record, 
from two VA clinicians, and finds that the October 2000 and 
March 2005/October 2005 opinions outweigh the April 2000 ER 
entry.  The former opinions are based on thorough clinical 
evaluation of the veteran and complete review of the record, 
by a medical professional who has evaluated and treated the 
veteran on multiple occasions over at least the last eight 
years by his report.  The Board finds that the latter entry 
is not representative of a fully informed opinion, but 
rather, appears to record that the veteran, as of April 2000, 
was already service-connected for a back disability, which of 
course was not the case at the time.  As well, there is no 
indication that this practitioner considered the entire 
record in making this notation, and furthermore, the clinical 
additionally recorded the occurrence of an in-service injury 
that is not substantiated in the available record, other than 
by the veteran's report.  Again, the service medical records 
do not show any in-service treatment for the residuals of 
such injury, and nor was any such residual injury recorded at 
service discharge.  Moreover, there is no after-service and 
medically recorded report of back pain by the veteran until 
December 1985, over 10 years after his release from active 
duty.  In light of all of the above, the Board will therefore 
deny direct service connection for a low back disorder.  

Finally, regarding secondary service connection, the Board 
finds that the competent medical evidence of record does not 
show that the veteran's service-connected knee disabilities 
either caused or aggravated his currently diagnosed low back 
disorder.  Indeed, the September 1998 VA examiner reported 
that he could find no information of record to reliably opine 
that the veteran's right knee disability caused his low back 
problems.  As well, the March 2005/October 2005 VA examiner 
also declined to opine that the veteran's knee disabilities 
either caused or aggravated his low back disorder, after 
review of the record.  As the only etiological opinions for 
this theory of entitlement, also fully informed and with 
adequate bases, are negative, the Board must deny secondary 
service connection as well.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, may provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
the veteran's assertions that his current low back disorder 
is etiologically related to either service or his service-
connected knee disabilities to be competent medical evidence 
for consideration in this appeal.

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in a state of relative 
equipoise, and there is no basis to apply it.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disorder, including as 
secondary to service-connected knee disabilities, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


